Citation Nr: 0734253	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  06-24 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of esophageal perforation, claimed to have resulted 
from Department of Veterans Affairs (VA) treatment in 
September 2004.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1973 to April 1976.  These matters are before the Board on 
appeal from an April 2006 rating decision by the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO).  In July 2007 a Travel Board hearing was held before 
the undersigned; a transcript of that hearing is associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The veteran contends that he has residual disability as a 
result of a perforation of the esophagus during VA surgery in 
September 2004.  Governing law and regulations provide that 
when a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.

To establish entitlement to § 1151 benefits in claims filed 
on or after October 1, 1997, as here, it must be shown that 
the VA treatment in question resulted in additional 
disability and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 
U.S.C.A. § 1151.  In determining whether additional 
disability exists, VA compares the veteran's physical 
condition immediately prior to the surgery upon which the 
claim for benefits is based with the physical condition after 
the surgery.  38 C.F.R. § 3.361(b).

The veteran, who had a history of chronic pancreatitis, 
underwent esophago-gastroduodenostomy at the Wade Park VAMC 
in September 2004.  The procedure confirmed the presence of 
pseudocysts, but they could not be drained due to stricture 
of the pancreatic duct.  Cyst gastronomy drains were placed 
successfully.  Repeat endoscopy showed no obvious 
perforation.  During this procedure, the veteran developed 
right tension pneumothorax requiring emergency tube 
placement.  Following surgery, the veteran developed 
increasing abdominal pain.  CT of the chest and abdomen 
showed massive air invasion into the space in the chest 
between the lungs and into the abdominal cavity.  The veteran 
was transferred to the University Hospitals of Cleveland for 
surgical repair of an esophageal perforation.  He tolerated 
the procedure well and was transferred back to the VAMC.

The veteran contends that he suffers from chronic disability 
as a result of the perforated esophagus, including 
respiratory problems, limitation of movement, eating 
problems, and scarring.  He has not undergone VA examination 
with respect to his claim under 38 U.S.C.A. § 1151.  Inasmuch 
as there is no medical opinion of record that addresses the 
medical issues that must be addressed in a § 1151 claim filed 
on or after October 1, 1997, a VA examination for such 
medical opinion is necessary.

The veteran's appeal seeking TDIU is not ripe for Board 
review at this time.  As a grant of § 1151 benefits could 
affect the outcome of the claim for TDIU, the TDIU claim is 
inextricably intertwined with the § 1151 claim.  Therefore, a 
decision on the claim for TDIU must be deferred pending final 
resolution of the claim seeking benefits under § 1151.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the veteran 
to be afforded a VA examination by an 
appropriate specialist to ascertain (1) 
Whether he has additional disability as a 
result of the perforation of his esophagus 
in the course of surgery at the Wade Park 
VAMC in September 2004, and (2) Whether 
any such disability resulted from VA fault 
or an unforeseen event.  His claims file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include any indicated 
tests or studies.  Clinical findings must 
be described in detail.  The examiner 
should review the VAMC records associated 
with the September 2004 treatment as well 
as the University Hospitals records and 
opine:

(a) Does the veteran have additional 
disability from (following) the September 
2004 treatment; 

(b) If the response to (a) is yes, the 
examiner should further opine whether such 
additional disability was (i) caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care, medical, or 
surgical treatment, or examination; or 
(ii) is due to an event not reasonably 
foreseeable.  The examiner must explain 
the rationale for all opinions given.

2.  The RO should undertake any other 
development it determines to be warranted 
with regard to the claim for a TDIU.

3.  The RO should then review the claims.  
If either remains denied, the RO should 
issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

